 2

 3

 4
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 5                                                                 EASTERN DISTRICT OF WASHINGTON




 6                                                                  Oct 01, 2019
                                                                        SEAN F. MCAVOY, CLERK


 7

 8                          UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF WASHINGTON

10 SENOVIA M.,                                       No. 2:18-cv-00334-MKD
               1



11                         Plaintiff,
                                                     ORDER DISMISSING
12            vs.                                    COMPLAINT WITHOUT
                                                     PREJUDICE FOR FAILURE TO
13 ANDREW M. SAUL,                                   PROSECUTE AND CLOSING
   COMMISSIONER OF SOCIAL                            FILE
14 SECURITY,
                       Defendant.
15
          On October 25, 2018, Plaintiff, proceeding pro se and in forma pauperis,
16
   filed a Complaint pursuant to the Social Security Act, 42 U.S.C. § 405(g),
17
   challenging the final decision of the Commissioner of Social Security to deny her
18
   applications for disability insurance and supplement security income benefits.
19
   ECF No. 4.
20



     1
         To protect the privacy of plaintiffs in social security cases, the undersigned

     identifies them by only their first names and the initial of their last names.

          ORDER - 1
 1        On August 27, 2019, the Court entered an Order setting September 30, 2019

 2 as Plaintiff’s deadline for response to the Court’s Order regarding Plaintiff’s failure

 3 to prosecute. ECF No. 22. This Order analyzed whether dismissal was warranted

 4 in this case due to Plaintiff’s failure to prosecute. In an abundance of caution due

 5 to Plaintiff’s pro se status, the Court granted Plaintiff additional time for response

 6 and warned that due to the expiration of the period for seeking review, dismissal of

 7 the Complaint could potentially preclude the pursuit of the same claims in the

 8 future. ECF No. 22 at 4-6. Plaintiff was given until September 30, 2019 to either

 9 file a dispositive motion, have an attorney appear on her behalf, or notify the Court

10 she does not intend to pursue her claims. ECF No. 22 at 6-7. Plaintiff was warned

11 the failure to timely respond to the Order would result in the dismissal of the

12 Complaint without prejudice. Plaintiff did not respond to the Court’s August 27,

13 2019 Order.

14        The Court finds the five factors outlined in Henderson v. Duncan, 779 F.2d

15 1421, 1423 (9th Cir. 1986) and discussed in the Court’s August 27, 2019 Order,

16 weigh in favor of dismissal. See ECF No. 22 at 3-6. The unreasonable delay in

17 prosecution of the case and failure to adhere to Court-imposed deadlines warrants

18 dismissal.

19        ///

20        ///


      ORDER - 2
 1        ACCORDINGLY, IT IS HEREBY ORDERED:

 2        1. Plaintiff Complaint, ECF No. 4, and the claims therein are DISMISSED

 3 without prejudice.

 4        2. The Court certifies under 28 U.S.C. § 1915(a)(3), that any appeal from

 5 this Order would not be taken in good faith and therefore in forma pauperis status

 6 is denied for purpose of an appeal. Plaintiff remains free to apply to the Ninth

 7 Circuit Court of Appeals for in forma pauperis status on appeal. Fed. R. App. P.

 8 24(a)(5).

 9        The District Court Executive is directed to file this Order, furnish a copy to

10 counsel for the Defendant and mail a copy to Plaintiff, and CLOSE THE FILE.

11        DATED this October 1, 2019.

12                               s/Mary K. Dimke
                                 MARY K. DIMKE
13                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20


      ORDER - 3
